Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the merchandise consists of parts of magnifiers or as magnifiers, the items in question were held dutiable as claimed, as follows: The items marked “A” at 30 percent under the provision in paragraph 228 (b), as modified by the Japanese Protocol to the General Agreement on Tariffs and Trade (T. D. 53865), supplemented by Presidential proclamation (T. D. 53877), for parts of microscopes and (2) the items marked “B” at 25 percent under the provision in said paragraph, as modified, supra, for microscopes, not specially provided for, valued at under $25 each.